DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 9,169,646) in view of Fernandes (US 9,825,582).
Regarding claim 19, Rodrigues discloses a roof system 11 comprising: a roof deck 12 (Fig 1); 
a plurality of shingles positioned along the roof deck (Col 3, Lines 13-24);
a plurality of battens 13 attached to the roof deck; 
a plurality of hangers 14 attached to each of the plurality of battens; and 
a roof integrated photovoltaic system including an array of solar tiles 16 arranged on the roof deck in at least a lower course and a higher course, each solar tile comprising a plurality of solar cells 17; wherein the array of solar tiles 16 are supported by the plurality of hangers 14 (Fig 1, 2).
Rodrigues does not disclose at least partially translucent protective layer covering the solar cells and defining an upper surface of the solar tile, wherein the at least partially translucent protective layer comprises a texture or pattern configured to mimic an appearance of adjacent shingles of the plurality of shingles, the texture or pattern including etching, embossing, printing or a combination thereof. However, Fernandes discloses solar tiles 10 having an at least partially translucent protective layer 16 covering the solar cells 26 and defining an upper surface of the solar tile, wherein the protective layer comprises a texture or pattern 12 configured to mimic an appearance of adjacent shingles of the plurality of shingles, (Col 3, Lines 24-33), (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solar tiles of Rodrigues to include a protective layer as taught by Fernandes, in order to provide an ornamental appearance that simulates the appearance of a roofing shingle surface.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Rodrigues modified by Fernandes does not disclose the texture or pattern including etching, embossing, printing or a combination thereof. However, it would have been an obvious engineering design to have the texture or pattern as claimed according to the desired visual appearance.  Such a modification, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 20, Rodrigues discloses each solar tile 16 is supported by hooks of one or more of the hangers 14 attached to battens positioned beneath the plurality of solar tiles (Fig 1, 2).
Regarding claim 21, Rodrigues discloses the battens 13 each comprise an elongated strip mounted to the roof deck 12 and having a plurality of receptacles defined therealong, the receptacles configured to receive and hold a portion of one of the hangers 14 therein (Fig 1).
Regarding claim 22, Rodrigues discloses each of the hangers 14 comprises a body having a hooked end configured to engage an edge portion of one of the solar tiles 16, and a batten attachment feature configured to be received within one of the receptacles of one of the battens 13 (Fig 1).
Regarding claim 23, Rodrigues discloses an edge juncture 18 indirectly coupled to an upper edge of each of the solar tiles (via the hanger and the roof to form an array) and received within an accommodating space 24 between the upper edge of each solar tile 16 and one of the battens 13, and wherein a lower edge of each solar tile 16 in the higher course rests on the edge junction 18 coupled to each of the solar tiles of the lower course (Fig 1-3).
Regarding claim 24, Rodrigues discloses each of the hangers 14 is formed from a metal (steel) having a resiliency sufficient to hold the solar tiles 16 along the roof deck and resist uplift of the solar tiles in response to wind. Examiner concludes this because the hangers of Rodrigues are formed of the same material than applicant’s hangers and will be capable of performing in the same manner.
Regarding claim 25, Rodrigues discloses the hangers 14 each comprise a batten attachment feature configured to attach the hangers to one of the battens 13, and a hook configured to receive an edge of one of the solar tiles 16 in a nestled arrangement to support the solar tiles from the battens (Fig 1-3).
Regarding claim 27, Rodrigues discloses the solar tiles 16 further comprise edge junctions 18 each positioned along at least one edge 24 of a corresponding solar tile, and wherein each of the edge junctions 18 include electrical connectors 31 for electrically connecting the solar tiles in a grid (Fig 3).
Regarding claim 28, Rodrigues discloses an underlayment applied to the roof deck, and wherein the battens are positioned over the underlayment and secured along the roof deck in a vertically spaced array (Fig 1), (Col 3, Lines 13-15).
Regarding claim 29, Rodrigues discloses a plurality of non- functional panels positioned adjacent to the solar tiles (Col 3, Lines 15-24).

5.	Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 9,169,646) in view of Fernandes (US 9,825,582) and further in view of Sedelmayer (DE 202006017963). 
Regarding claim 26, Rodrigues discloses each of the hangers 14 are formed from a metal (spring), but does not disclose wherein at least the hooked ends of the hangers are coated with an electrical insulator. However, Sedelmayer discloses a roof system including a batten 3, a metal hanger 2 and solar tiles 1, the metal hanger 2, at least the hooked ends of the hangers 2 are coated with an electrical insulator (elastic coating) (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hangers of Rodrigues to include an electrical insulator as taught by Sedelmayer, in order to protect the solar tiles.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 30, Rodrigues discloses the battens 13 are mounted along the roof deck in a vertically spaced array, and wherein the hangers 14 each include a batten attachment feature for coupling the hangers to an associated one of the battens, and a hook configured to receive a top or bottom edge of an associated one of the solar tiles (Fig 1-3), but does not disclose the hook coated with an electrical insulator. However, Sedelmayer discloses a roof system including a batten 3, a metal hanger 2 and solar tiles 1, the metal hanger 2, the hooks of the hangers 2 are coated with an electrical insulator (elastic coating) (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hangers of Rodrigues to include an electrical insulator as taught by Sedelmayer, in order to protect the solar tiles.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
05/16/2022